Citation Nr: 1531858	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 40 percent for bulging discs and degenerative joint disease of the lumbar spine, from January 3, 2006.

2.  Entitlement to an increased evaluation in excess of 10 percent for neurological impairment of the left lower extremity associated with the bulging discs and degenerative joint disease of the lumbar spine, from January 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1981 and from
April 1981 to March 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a
January 2006 rating decision of the Department of Veterans Affairs (VA) Regional
Office in Boston, Massachusetts (RO) via the Appeals Management Center (AMC), in Washington, DC, which granted service connection for bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings, and assigned a 10 percent evaluation effective January 4, 1993, and a 40 percent evaluation, effective January 3, 2006.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing in Washington, D. C.  A transcript is included in the electronic claims file.  

In November 2010, the Board determined that, prior to December 27, 2005, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine disability had not been met; from December 28, 2005 to January 2, 2006, the criteria for a 40 percent evaluation for had been met; and, from May 20, 1993 to January 2, 2006, the criteria for a separate 10 percent evaluation based on neurological impairment of the left lower extremity associated with service connected lumbar spine disability had been met.  Also the Board remanded the issue of entitlement to an increased evaluation in excess of 40 percent bulging discs and degenerative joint disease of the lumbar spine with associated neurological findings from January 3, 2006.

In May 2012, the Board again remanded the claims.  The Board also remanded a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) which was granted in a subsequent May 2014 RO decision, effective April 17, 2009, the date the Veteran filed a claim for TDIU.  The Veteran has not expressed disagreement with this decision, and the issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay before adjudicating the remaining claims, but finds these claims need still further development to be decided fairly.

During a February 2013 VA examination, the Veteran stated he often had episodes of pain such that he needed to go to an emergency room for pain pills.  At these times he obtained pain medication and then bed rest.  He reported treatment from the Springfield Hospitals (he said Baystate and Mercy) where he went to the Emergency Room.  However, the Board notes that there are no private treatment records from Baystate or Mercy Hospitals for the Veteran's service-connected bulging discs and degenerative joint disease of the lumbar spine with radiculopathy.  The only relevant private treatment records in the claims file are dated from March to November 2006 and June 2010 from New England Orthopedic Surgeons, Inc.  The Board finds a remand is necessary to request and attempt to obtain any outstanding VA and/or private treatment records relating to the Veteran's increased rating claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all VA medical care providers since August 2012 and any non-VA medical care providers since January 2006, which have treated him for the disabilities on appeal.  Of specific interest are any emergency room records from Springfield Hospitals (identified as Baystate and Mercy).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




